DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-120 of the instant application 17/556,084 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent 11,082,467. Although the claims at issue are not identical, they are not patentably distinct from each other as seen by a representative sample of comparative analysis between claim 1 of each below:

The instant application: 17/556,084
U.S. Patent 11,082,467
1. A computer-implemented method comprising: 

receiving, at a server device, a plurality of live video streams from a plurality of participant devices; 
================================










================================
detecting, from a first participant device of the plurality of participant devices, a user selection of a graphical live broadcast element within a digital preparation room interface that provides a combined live video stream to the plurality of participant devices and is displayed on the first participant device, wherein the combined live video stream comprises the plurality of live video streams; 
================================
detecting, from the first participant device of the plurality of participant devices, a user selection of a game element within the digital preparation room interface; and 


==============================
based on detecting the user selections of the graphical live broadcast element and the game element displayed within the digital preparation room interface, converting the digital preparation room interface provided to the plurality of participant devices into a public combined live video stream interface comprising the combined live video stream and a game associated with the game element.
================================
1. A computer-implemented method comprising: 


receiving, at a server device, a plurality of live video streams from a plurality of participant devices; 
================================
generating, at the server device, a digital preparation room for display on the plurality of participant devices by: combining the plurality of live video streams from the plurality of participant devices into a combined live video stream; and providing the combined live video stream to the plurality of participant devices within a digital preparation room interface; 

================================
detecting, from a first participant device of the plurality of participant devices, user interaction comprising a selection of a graphical live broadcast element within the digital preparation room interface displayed on the first participant device; and 











================================
based on detecting the selection of the graphical live broadcast element displayed within the digital preparation room interface: converting the digital preparation room interface provided to the plurality of participant devices into a first public combined live video stream interface comprising the combined live video stream; and 

================================

broadcasting a second different public combined live video stream interface comprising the combined live video stream to a plurality of non-participant viewer devices, wherein the plurality of non-participant viewer devices is distinct from the plurality of participant devices.


From the above evidence, it is clear that the claim limitations of the instant application are covered by the limitations of claimed invention of said US Pat. 11,082467.  The gaming element is addressed by Dury OR Brunstetter.  Please see below.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9, 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 2012/0287229)  in view of Dury et al (US 2017/0006322) OR Brunstetter et al (US 2017/0144074).
Claims 1, 11 and 17, Yang teaches a computer-implemented method, a system and a non-transitory computer-readable medium comprising: 
receiving, at a server device, a plurality of live video streams from a plurality of participant devices; (Yang: Fig. 1, in a real time environment, participants send and receive streams from each other.);
detecting, from a first participant device of the plurality of participant devices, a user selection of a graphical live broadcast element within a digital preparation room interface (Each of the endpoint devices 1-N may present a signal (e.g., VINa-VINn) to the MCU circuit 9, [0031-0034]) that provides a combined live video stream to the plurality of participant devices and is displayed on the first participant device, wherein the combined live video stream comprises the plurality of live video streams; (Yang: The signal OUT may be implemented as a video bitstream carrying both visual and audio information of all of the participants in the video conference, [0032-0034]);
detecting, from the first participant device of the plurality of participant devices, a user selection of a game element within the digital preparation room interface; (Yang does not teach selecting a game, Dury: In response to the request 1364, a trial streaming version of the game may be initiated to the game streaming interface 1341 (e.g., a Web page) on the spectator device 160 via streaming system 1300, Figs. 13B, 13C, [0244-0245]; OR Brunstetter: The display 312 may be configured to display a menu from which the user selects a portion of a game 104, [0085]); and 
based on detecting the user selections of the graphical live broadcast element and the game element displayed within the digital preparation room interface, converting the digital preparation room interface provided to the plurality of participant devices into a public combined live video stream interface comprising the combined live video stream and a game associated with the game element. 
Dury teaches,  the terms “viewer” or “spectator” are generally used to refer to an actual human that watches live or recorded game play online without directly participating in the game as a player, [0055, 0057] and the term “participant” is generally used to collectively refer to players (active participants), [0055]). Fig. 13D illustrates “switching from the game client streaming interface to the native game client 141B on the spectator device 160, according to some embodiments. At some point during or after the trial period, the spectator may interact with a game participation interface of the spectating UI, for example as illustrated in FIG. 14, to generate a request 1366 to purchase the full version of the game executing on game system 120. In response, the game client 141B, downloaded with the stream 1342 during the trial period, may be activated. In some embodiments, a current game state 1324 for the game may be obtained by the game client 141B, either from the game streaming interface 1341 on spectator device 160 or from some other source including but not limited to game system 140. The spectator may thus seamlessly continue playing participating in the game that was being played via the streaming system 1300 and game streaming interface 1341. In some embodiments, the game state 1324 may be provided in the broadcast 142 stream from the spectating system 100, [0246]”.  OR
Brunstetter teaches “a user not actively playing a game may be a spectator. That is, the user may be watching others play the particular game. Alternatively, a spectator may become an active participant in a game depending on certain admission requirements of the particular game (e.g., ‘room’ for additional players, skill level requirements, identification requirements, membership in a particular ‘clan,’ hardware and/or network capability requirements, and so forth). In still further embodiments, an active participant may later become a spectator. For example, the user may be killed in the game environment, falls to achieve a particular objective, or ‘taps out’ whereby the particular user voluntarily leaves the environment and another user enters. In that regard, changing from participant to spectator status may be involuntary (in the case of, for example, death of a game character) or voluntary (as may the case with regard to ‘tapping out’), [0030]”.
Therefore it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Dury OR Brunstetter into the teaching of Yang to expand the gaming option for the purpose of providing additional application to the conferencing environment where participants can be involving with entertaining and strategizing challenges.
Claims 2, 12 and 18, further comprising displaying, within the public combined live video stream interface on the first participant device, the combined live video stream to display a plurality of participants from the plurality of live video streams corresponding to the plurality of participant devices. (See the independent claims).
Claims 3 and 13, further comprising displaying, within the public combined live video stream interface on the first participant device, the game as part of the combined live video stream to display user interactions from the plurality of participant devices within the game. (See the independent claims and Dury’s  participant inputs to a broadcast via spectating user interfaces (UIs), for example inputs indicating or voting on in-game or broadcast events as highlights for the broadcasts and/or games, [0064].  Player may comment, [0165, 0172]).

Claims 4, 14 and 19, further comprising broadcasting a second public combined live video stream interface comprising the combined live video stream and the game associated with the game element to a plurality of non-participant viewer devices, (Dury:  the terms “viewer” or “spectator” are generally used to refer to an actual human that watches live or recorded game play online without directly participating in the game as a player, [0055, 0057] and can comment, [0165]) wherein the plurality of non-participant viewer devices is distinct from the plurality of participant devices. (Dury: the term “participant” is generally used to collectively refer to players (active participants) and spectators (passive participants), [0055]).
Claims 5, 15 and 20, further comprising: receiving one or more viewer interactions from the plurality of non-participant viewer devices in association with the game; and displaying the one or more viewer interactions as part of the second public combined live video stream interface. (Dury via Fig. 1C teaches “in some cases, a spectator interaction with broadcast content 126 may generate a request to one or more of the other game metadata sources 190, which may respond by providing game metadata 124D to the spectator device 160, for example to be displayed as additional broadcast content., 0101]).
Claim 6. The computer-implemented method of claim 5, wherein the one or more viewer interactions comprise viewer comments. (See the independent claims OR Dury: spectating system 100 may implement a spectating UI/API 116 that spectators may access via spectator devices 150 to select, receive, and view live broadcasts 142 from the broadcasters or playbacks of previously recorded broadcasts 142, and via which the spectators may provide spectator input 165 (e.g. audio or textual commentary or chat) for broadcasts 142, and via which the spectators may interact 164 with broadcast content 126 provided by the spectating system 100. As another example, spectating system 100 may implement a game system API 114 via which game system(s) 120 may communicate game metadata 124 to the spectating system 100, and via which the spectating system 100 may provide feedback to the game system(s) 120, [0083]).
Claims 7 and 16, further comprising displaying, within the public combined live video stream interface on the first participant device, activity metrics corresponding to the game. (Dury: analysis may be used to determine metrics that may be used alone or in combination with analysis of other inputs such as audio and text inputs to determine events in games and/or broadcasts, [0123, 0156, 0166, 0167] and Fig. 31, [0389]).
Claim 9, further comprising: before broadcasting the combined live video stream to a plurality of non-participant viewer devices, providing, for display at the first participant device, a live broadcast user interface that comprises broadcast participation elements indicating one or more participation triggers for participant devices to participate in the combined live video stream; (Dury: a trial version of the game  is for a fee or for free, [0244], a discount or a free access, [0262], rewards is given free, [0291, 0296], 0299, 0301].  Here examiner maps the free rewards, access or discount to a trigger event), based on receiving a selection of a broadcast participation element from the first participant device, identifying a participation trigger; (Dury: a trial version of the game  is for a fee or for free, [0244], a discount or a free access, [0262], rewards is given free, [0291, 0296], 0299, 0301]), and broadcasting the combined live video stream to the plurality of non-participant viewer devices in accordance with the participation trigger;     (Dury: Broadcasts 690 pane may display UI elements corresponding to one or more players in the current game that are broadcasting for the game, [0195].  Yang: a detection of the presence/absence of audio information trigger the incoming signal, [0055]).
Claims 8 and 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Dury OR Brunstetter and further in view of Dorn et al (US 2021/0370183) OR Osman et al (US 2021/0213360).
Claim 8, further comprising removing a particular participant video from the combined live video stream and the public combined live video stream interface based on activity metrics corresponding to the game. 
Yang, Dury and/or Brunstetter do not teach the “removing a particular participant…” Dorn teaches “depending on the game, a confirmed disruptive player can be penalized by being removed from the current game session in which the disruptive behavior occurred and placed into another game session, [0048, 0083]. Osman teaches “If the number of votes received to remove the player from the video game meets the threshold level required to trigger removal of the player from the video game, the method includes generating a command configured to cause the player to be removed from the video game. The method also can include animating the removal of the player and providing visual cues to other players or spectators as to why the player was removed from the video game, Abstract”.
Claim 10, wherein the participation trigger comprises at least one of a trigger for adding a participant device to the combined live video stream, a trigger for removing a participant device from the combined live video stream (see claim 8), a trigger for transitioning a participant device from a digital preparation room to the combined live video stream, a trigger for transitioning a participant device from a digital waiting room to the combined live video stream, or a trigger for transitioning a participant device from the combined live video stream to a post-participation room.
Therefore it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching to incorporate the teaching of Dorn OR Osman into the teaching of Yang in view of Dury and/or Brunstetter for the purpose of controlling the flow of the communication including playing a game by a preventing measure for any interruption.
				Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949. The examiner can normally be reached Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 570-272-7530. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUNG-HOANG J NGUYEN/           Primary Examiner, Art Unit 2651